786 F.2d 1342
Mark MOLASKY, Appellant,v.Tom BROWN, George "Buzz" Westfall, George Brooks, andRichard Callahan, Appellees.
No. 85-2427.
United States Court of Appeals,Eighth Circuit.
Submitted Dec. 2, 1985.Decided March 31, 1986.

Mark Molasky, pro se.
John J. Oldenburg, Jr., Jefferson City, Mo., for appellees.
Before HEANEY, ARNOLD and JOHN R. GIBSON, Circuit Judges.
PER CURIAM.


1
Mark Molasky appeals from an order of the district court for the Western District of Missouri dismissing his civil rights action for failure to pay the first $20.00 installment of a $60.00 partial filing fee imposed as a condition for granting Molasky leave to proceed in forma pauperis.  The propriety of the partial filing fee requirement presently used in the district courts for the Western District of Missouri has been analyzed and disapproved, in part, in an opinion we announced today, In Re:  Jewell Williamson, 786 F.2d 1336 (8th Cir.1986).  As the issue in this case is identical, we reverse and remand for a hearing and imposition of a fee, if justified, consistent with the standards set forth in Williamson.


2
JOHN R. GIBSON, Circuit Judge, concurring and dissenting.


3
For the reasons stated in my concurring and dissenting opinion in Williamson, I would not apply the "First" standard to this case, which in effect would excuse Molasky from paying the partial fee simply because the district court had not adopted a local rule or an en banc order adopting this practice.  As in Williamson, I would remand only for application of the remaining standards.